Case 3:18-cv-00802-DJH-CHL Document 26 Filed 06/14/21 Page 1 of 9 PageID #: 157




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

  ROBERT BURKE, JR.,                                                                       Plaintiff,

  v.                                                      Civil Action No. 3:18-cv-802-DJH-CHL

  DANIEL FORBIS,                                                                         Defendant.

                                             * * * * *

                           MEMORANDUM OPINION AND ORDER

        In December 2017, Defendant Kentucky State Trooper Daniel Forbis injured Plaintiff

 Robert Burke, Jr. when Forbis forcefully arrested Burke during a traffic stop. (See Docket No. 19-

 1, PageID # 52–53; D.N. 21, PageID # 117) Burke alleges that in so doing, Forbis violated his

 Constitutional rights under the Fourth, Fourteenth, and Eighth Amendments, committed assault

 and battery, and intentionally inflicted emotional distress. (D.N. 1) Forbis has moved for summary

 judgment on all counts (D.N. 19), which Burke opposes. (D.N. 21) For the reasons explained

 below, the Court will grant Forbis’s motion.

                                                  I.

        Forbis stopped Burke for speeding and other traffic violations on the evening of December

 10, 2017. (D.N. 21, PageID # 115; D.N. 19-1, PageID # 51) According to Forbis, when Burke

 opened the driver’s-side car door, Forbis immediately smelled alcohol and noticed that Burke’s

 eyes were glassy and bloodshot. (D.N. 21, Pl. Exh. 1(B), 12:51:51–12:52:03) Burke testified that

 he drank three to four beers before driving and felt “somewhat buzzed” (id., Pl. Exh. 1(C), 2:41:29–

 :43), and that he admitted to Forbis that he had been drinking. (Id., 2:50:04–:07) Forbis asked

 Burke to get out of the vehicle and complete field sobriety tests. (Id., Pl. Exh. 1(B), 12:52:21–:24;




                                                  1
Case 3:18-cv-00802-DJH-CHL Document 26 Filed 06/14/21 Page 2 of 9 PageID #: 158




 id., Pl. Exh. 1(C), 2:51:05–2:52:36) Burke testified that he was “sure” that he “flunked” the one-

 leg stand test. (Id., Pl. Exh. 1(C), 2:54:07–:10)

        Burke then asked Forbis if he had a camera, to which Forbis replied that he did not. (Id.,

 Pl. Exh. 1(B), 12:55:32–39; id., Pl. Exh. 1(C), 2:54:22–2:54:35) Burke told Forbis that he would

 record the encounter on his cell phone. (Id., Pl. Exh. 1(C), 2:54:40–:43; D.N. 19-1, PageID # 54)

 As Burke began reaching for his pocket, Forbis told him that he was under arrest and grabbed

 Burke’s arm. (D.N. 21, Pl. Exh. 1(B), 12:55:46–12:56:13; id., Pl. Exh. 1(C), 2:55:15–:21) Burke

 testified that Forbis immediately brought him to the ground, causing his face to hit the concrete;

 that he tried to raise his head multiple times, and each time Forbis hit his head back into the ground;

 and that Forbis told him to “quit resisting,” to which Burke replied that he was not resisting. (Id.,

 Pl. Exh. 1(C), 2:55:22–2:57:05) The parties agree that after Forbis took Burke to the ground,

 Forbis administered four blows with his hands to Burke’s head and one blow, with his knee, to

 Burke’s side. (Id., Pl. Exh. 1(C), 2:57:33–:55; D.N. 19-3, PageID # 82–83)

        Forbis’s version of events differs as to what occurred before Burke hit the ground. Forbis

 testified that while he explained the one-leg stand test to Burke, Burke did not follow his

 instructions, began pacing, and balled his fists up. (D.N. 21, Pl. Exh. 1(B), 12:55:14–:30)

 According to Forbis, Burke disregarded his instructions not to reach for his pocket, ceased

 cooperating with the field sobriety tests, and had “become an officer safety issue.” (Id., 12:55:48–

 12:56:22) Forbis recalls that when he grabbed Burke’s arm, he saw Burke balling up his unsecured

 fist. (Id., 12:56:30–:47) Forbis testified that at that point he performed a “straight-arm bar

 takedown” and brought Burke to the ground, where Burke tucked his arms and knees underneath

 his body, repeatedly raised his head, and began moving his right arm back towards Forbis. (Id.,

 12:56:48–12:57:29) Forbis further stated that although he advised Burke multiple times to stop



                                                     2
Case 3:18-cv-00802-DJH-CHL Document 26 Filed 06/14/21 Page 3 of 9 PageID #: 159




 resisting and place his hands behind his back, Burke “actively continued to resist.” (Id., 12:57:33–

 :43) With the assistance of another trooper who had arrived on scene, Forbis managed to secure

 Burke’s arms behind his back and stand him up. (Id., 12:57:45–12:58:19)

        Forbis took Burke to Springview Hospital, where Burke received treatment for injuries

 sustained to his face during the takedown and ensuing struggle. (D.N. 19-1, PageID # 54–55; D.N.

 21, PageID # 117) Burke was later transferred to University of Louisville Hospital for further

 treatment. (D.N. 19-4, PageID # 112; D.N. 21, PageID # 117)

        Burke filed this action, asserting § 1983 claims based on Forbis’s alleged violation of the

 Fourth, Eighth, and Fourteenth Amendments, as well as claims of assault and battery and

 intentional infliction of emotional distress. (D.N. 1) Meanwhile, Burke was convicted by a jury

 in Marion District Court of Resisting Arrest, Menacing, and Operating a Motor Vehicle with Blood

 Alcohol Concentration of 0.08 or Greater. (D.N. 19-1, PageID # 55; D.N. 19-3, PageID # 94–96;

 D.N. 21, PageID # 188) Burke appealed, raising the issue of “double jeopardy and whether

 menacing and resisting arrest have duplicative elements.” (D.N. 19-3, PageID # 101) The state

 dismissed the menacing charge, which rendered the appeal moot and vacated that portion of the

 judgment. (Id., PageID # 102)

                                                 II.

        Before the Court may grant a motion for summary judgment, it must find that “there is no

 genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

 law.” Fed. R. Civ. P. 56(a). The moving party bears the initial burden of specifying the basis for

 its motion and identifying the portions of the record that demonstrate the absence of a genuine

 issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party

 satisfies this burden, the nonmoving party must produce specific facts demonstrating a genuine



                                                  3
Case 3:18-cv-00802-DJH-CHL Document 26 Filed 06/14/21 Page 4 of 9 PageID #: 160




 issue of fact for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). A dispute

 about a material fact is genuine “if the evidence is such that a reasonable jury could return a verdict

 for the nonmoving party.” Id. at 248.

        The evidence of the nonmoving party is to be believed, id. at 255, and all reasonable

 inferences that may be drawn from the facts placed before the Court must be drawn in that party’s

 favor. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

 Nevertheless, the nonmoving party must do more than merely show that there is some

 “metaphysical doubt as to the material facts.” Id. at 586. Instead, the Federal Rules of Civil

 Procedure require the nonmovant to present specific facts showing that a genuine factual issue

 exists by “citing to particular parts of materials in the record” or by “showing that the materials

 cited do not establish the absence . . . of a genuine dispute.” Fed. R. Civ. P. 56(c)(1). “The mere

 existence of a scintilla of evidence in support of the [nonmovant’s] position will be insufficient;

 there must be evidence on which the jury could reasonably find for the [nonmovant].” Anderson,

 477 U.S. at 252.

 A.     Fourth Amendment Claim

        Forbis argues that Burke’s Fourth Amendment excessive-force claim is barred by the

 doctrine set out in Heck v. Humphrey, 512 U.S. 477 (1994). (D.N. 19-1, PageID # 61) “It is well

 settled under Heck that when an individual [who has been convicted of resisting arrest] brings a

 § 1983 claim against the arresting officer, ‘the district court must consider whether a judgment in

 favor of the plaintiff would necessarily imply the invalidity of his conviction or sentence’ . . . . If

 so, the claim is barred.”1 Parvin v. Campbell, 641 F. App’x 446, 449 (6th Cir. 2016) (quoting



 1
   This applies unless the plaintiff “proves that his ‘conviction or sentence has been reversed on
 direct appeal, expunged by executive order, declared invalid by a state tribunal authorized to make
 such determination, or called into question by a federal court’s issuance of a writ of habeas
                                                   4
Case 3:18-cv-00802-DJH-CHL Document 26 Filed 06/14/21 Page 5 of 9 PageID #: 161




 Heck, 512 U.S. at 487). The Sixth Circuit has “recognized two circumstances under which an

 excessive force claim might conflict with a conviction”: first, “when the criminal provision makes

 the lack of excessive force an element of the crime,” and second, “when excessive force is an

 affirmative defense to the crime.”2 Id. (internal citations omitted). In other words, “where the

 plaintiff’s claim could have been asserted in criminal court as an affirmative defense,” Heck bars

 the plaintiff’s subsequent § 1983 claim. Id.

        “Under the commentary to KRS 520.090, an affirmative defense to a plaintiff’s charge of

 resisting arrest is ‘where the officer used more force than is reasonably necessary to effect the

 arrest so that his conduct constitutes an assault on the person arrested.’” Dobson v. Sandidge, No.

 1:20-CV-00115-GNS, 2021 WL 707657, at *2 (W.D. Ky. Feb. 23, 2021). Although Burke argues

 that Kentucky statutes do not “allow a defense of self-protection” and that “Kentucky Courts have

 been clear that there is no right to use self-defense during an arrest” (D.N. 21, PageID # 122), the

 relevant authority shows that Kentucky law allows a defense to resisting arrest when an officer

 uses excessive force. See Ky. Rev. Stat. § 520.090, Kentucky Crime Commission Commentary

 (explaining that a defense to resisting arrest is “permitted where the officer used more force than

 is reasonably necessary to effect the arrest so that his conduct constitutes an assault on the person

 arrested.”); Ky. Rev. Stat. § 503.50, Kentucky Crime Commission Commentary (explaining that



 corpus.’” Parvin, 641 F. App’x at 449 (quoting Heck, 512 U.S. at 487). Burke does not contest
 the validity of his Marion District Court conviction. (D.N. 21, PageID # 118–19)
 2
   Additionally, “both the § 1983 claim and the conviction must arise out of the same events.”
 Parvin, 641 F. App’x at 450 (citing Cummings v. City of Akron, 418 F.3d 676, 682–83 (6th Cir.
 2005). Burke does not argue that his conviction for resisting arrest and his § 1983 excessive force
 claim do not arise out of the same events (see D.N. 21, PageID # 118–123), nor could he, as this
 is not a case where “the alleged use of force occurred after the suspect was handcuffed and brought
 under control.” Parvin, 641 F. App’x at 450 (citing Coble v. City of White House, 2009 WL
 2850764, at *8–9 (M.D. Tenn. Aug. 29, 2009), rev’d on other grounds, 634 F.3d 865 (6th Cir.
 2011)).

                                                  5
Case 3:18-cv-00802-DJH-CHL Document 26 Filed 06/14/21 Page 6 of 9 PageID #: 162




 although the use of physical force “is not justifiable,” this limitation does not “apply if an officer

 attempting an arrest is using more force than is reasonably necessary to effect the arrest”); Ky Rev.

 Stat. § 503.060(1) (“[T]he use of physical force by a defendant upon another person is not

 justifiable when . . . [t]he defendant is resisting an arrest by a peace officer, recognized to be acting

 under color of official authority and using no more force than reasonably necessary to effect the

 arrest, although the arrest is unlawful.” (emphasis added)); Baze v. Parker, 371 F.3d 310, 327 (6th

 Cir. 2004) (explaining that under Kentucky law, “[i]f the police are using ‘more force than is

 reasonably necessary to effect the arrest’ then a suspect who resists arrest can validly claim he

 acted in self-defense,” giving that suspect “a perfect defense.” (quoting Ky. Rev. Stat. § 503.050,

 Kentucky Crime Commission Commentary)); Dobson, 2021 WL 707657, at *3 (staying § 1983

 excessive-force action pending resolution of state charge for resisting arrest because “a favorable

 judgment on [p]laintiff’s excessive force claim could provide a defense to [the plaintiff’s] charge

 [for resisting arrest] under Kentucky law.”). Since Burke’s claim of excessive force “could have

 been asserted in criminal court as an affirmative defense” to his charge of resisting arrest, Heck

 bars Burke’s § 1983 excessive-force claim.3 Parvin, 641 F. App’x at 449.

 B.      Fourteenth Amendment Claim

         Forbis correctly argues that Burke’s Fourteenth Amendment claim—that Forbis’s use of

 force in arresting Burke “deprive[d] [Burke] of his rights as guaranteed under the Fourteenth

 Amendment” (D.N. 1, PageID # 4)—“fails to state a legal claim.” (D.N. 19-1, PageID # 65) “[A]ll

 claims that law enforcement officers have used excessive force—deadly or not—in the course of

 an arrest, investigatory stop, or other ‘seizure’ of a free citizen should be analyzed under the Fourth




 3
  The Court therefore need not consider Forbis’s alternative argument that his “use of force was
 constitutionally ‘reasonable.’” (D.N. 19-1, PageID # 64)
                                                    6
Case 3:18-cv-00802-DJH-CHL Document 26 Filed 06/14/21 Page 7 of 9 PageID #: 163




 Amendment and its ‘reasonableness’ standard, rather than under a ‘substantive due process’

 approach.” Graham v. Connor, 490 U.S. 386, 395 (1989). Forbis is therefore entitled to summary

 judgment on this claim.

 C.      Eighth Amendment Claim

         Forbis similarly argues that Burke’s Eighth Amendment claim “asserts a cause of action

 that does not apply in this case.” (D.N. 19-1, PageID # 66) The “Eighth Amendment protects

 post-conviction criminal detainees from cruel and unusual punishment,” Malam v. Adducci, 469

 F. Supp. 3d 767, 782–83 (E.D. Mich. 2020) (emphasis added), but it “does not apply to pretrial

 detainees.” Watkins v. City of Battle Creek, 273 F.3d 682, 685 (6th Cir. 2001); see also Graham

 v. Connor, 490 U.S. 386, 398–99 (1989) (“[T]he less protective Eighth Amendment standard

 applies ‘only after the State has complied with the constitutional guarantees traditionally

 associated with criminal prosecutions.’” (quoting Ingraham v. Wright, 430 U.S. 651, 671 n.40

 (1977))); Bell v. Wolfish, 441 U.S. 520, 579 (1979) (“[The Eighth Amendment] protects

 individuals convicted of crimes from punishment that is cruel and unusual.” (emphasis added)).

 As Forbis’s alleged use of excessive force occurred in the process of arresting Burke, who at that

 time was not a post-conviction detainee, Forbis is entitled to summary judgment on this claim.

 D.      Tort Claims

         Burke’s remaining claims all arise under Kentucky law and were before this Court pursuant

 to the Court’s supplemental jurisdiction authorized by 28 U.S.C § 1367(a). (See D.N. 1) Having

 disposed of Burke’s federal claims—the only basis for subject-matter jurisdiction—the Court

 declines to exercise supplemental jurisdiction over his remaining state-law claims. Pursuant to 28

 U.S.C. § 1367(c)(3), this Court “may decline to exercise supplemental jurisdiction over a

 claim . . . if . . . [it] has dismissed all claims over which it has original jurisdiction.” In the Sixth



                                                    7
Case 3:18-cv-00802-DJH-CHL Document 26 Filed 06/14/21 Page 8 of 9 PageID #: 164




 Circuit, there is “a strong presumption against the exercise of supplemental jurisdiction once

 federal claims have been dismissed”; the Court should retain jurisdiction “only in cases where the

 interests of judicial economy and the avoidance of multiplicity of litigation outweigh [the] concern

 over needlessly deciding state law issues.” Packard v. Farmers Ins. Co. of Columbus, 423 F. App’x

 580, 584 (6th Cir. 2011) (quoting Moon v. Harrison Piping Supply, 465 F.3d 719, 728 (6th Cir.

 2006)).

           The discretion to decline supplemental jurisdiction over state-law claims extends to all

 stages of litigation, including summary judgment. See Booker v. City of Beachwood, 451 F. App’x

 521, 523 (6th Cir. 2011) (citing Nails v. Riggs, 195 F. App’x 303, 313 (6th Cir. 2006)). The fact

 that the parties have engaged in extensive discovery does not bar this Court from declining to

 adjudicate state-law claims. See Jeung v. McKrow, 264 F. Supp. 2d 557 (E.D. Mich. 2003);

 Practice Perfect, Inc. v. Hamilton Cty. Pharm. Ass’n, 732 F. Supp. 798 (S.D. Ohio 1989). When

 declining to exercise supplemental jurisdiction, the Court may either dismiss the state-law claims

 or remand them. Long v. Bando Mfg. of Am., Inc., 201 F.3d 754, 761 (6th Cir. 2000). “In

 exercising that discretion, the Court may consider the convenience of the parties and

 expeditiousness in resolving the case.” Jeung, 264 F. Supp. 2d at 572 (citing Long, 201 F. 3d at

 761).

           Here, the Court concludes that dismissing Burke’s claims without prejudice is the

 appropriate disposition. See 28 U.S.C. § 1367(c) and (d); Artis v. D.C., 138 S. Ct. 594, 598 (2018)

 (“We hold that § 1367(d)’s instruction to ‘toll’ a state limitations period [for thirty days] means to

 hold it in abeyance, i.e., to stop the clock.”).




                                                    8
Case 3:18-cv-00802-DJH-CHL Document 26 Filed 06/14/21 Page 9 of 9 PageID #: 165




                                                      III.

          For the reasons set forth above, and the Court being otherwise sufficiently advised, it is

 hereby

          ORDERED as follows:

          (1)    Forbis’s motion for summary judgment (D.N. 19) is GRANTED. A separate

 judgment will be entered this date.

          (2)    Burke’s remaining state-law claims are DISMISSED without prejudice pursuant

 to 28 U.S.C. § 1367(c)(3).

       June 14, 2021




                                                  9
